ON APPLICATION POR REHEARING.
ODOM, J.
On appeal to this court the judgment of the lower court was reversed and judgment was rendered in favor of plaintiff, for $2,750.00, the amount of the note sued on, less certain credits. The wording of the judgment leaves the inference that the court intended to allow attorney’s fees on the full amount of the note, whereas such could not have been intended, the amounts sued for being only $820.00, the balance due on the note after allowing the credits due. .
We also note that said judgment awards interest at 5%, whereas the note .sued on bears interest at 8%. ,
We find in the record an agreement by counsel for both plaintiff and defendant that these errors be corrected.
It is therefore ordered, adjudged and decreed that our former judgment in this case be amended and corrected so as to allow attorney’s fees of 10% on the amount sued for, plus accrued interest at 8% instead of legal interest.